DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 01/04/2022 has been entered. Claims 1 and 8 have been amended, claims 4, 12, and 21-22 have been amended, claims 4, 12, and 19-20 have been cancelled, and no claims have been added. Claims 7 and 15-18 remain withdrawn due to a restriction/election requirement. 
Accordingly, claims 1-3, 5-11, and 13-18 are pending with claims 1-3, 5-6, 8-11, and 13-14 under examination.
	The cancellation of claims 21-22 obviates the previous Claim Objections and 112(b) rejections, which are hereby withdrawn.
	The amendment to claims 1 and 8 obviate the previous § 102 rejections which are hereby withdrawn. 
Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (NPL; “Study of the Non-Linear Stress-Strain Behavior in Ti-Nb-Zr Alloys”, 27 June 2005, Materials Research, Vol. 8, No. 4, pp. 435-438; of record).
Regarding claim 1, Schneider discloses a Ti-18Nb-13Zr alloy (i.e. 18 wt% Nb, 13 wt% Zr, and a balance of Ti) which is close, but not overlapping with the applicant’s claimed alloy “comprising titanium, 13.5 to 14.5 wt.% zirconium, and 18 to 19 weight% (wt.%) niobium”. It prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). In particular, the Zr content only differs by 0.5%; "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (MPEP 2144.05 I.)
In view of the substantially similar composition, the alloy of Schneider is prima facie expected to possess the claimed property of a congruent melting temperature of about 1750-1800°C.
The alloy is produced into the form of an ingot with a diameter of 18 mm, and then is swaged to have a final diameter of 6 mm (section 3.1 on p. 436), which meets the claimed “mechanism structure” of claim 1. Furthermore, the fact that an ingot with a given diameter was worked into a structure having a smaller diameter means that the structure would have a longer length. The broadest reasonable interpretation of an “antenna” includes a structure capable of receiving and/or transmitting electromagnetic signals; thus, the final shape of an elongated structure with a narrow diameter and being made of a metal alloy which is substantially identical composition to the claimed composition meets the broadest reasonable interpretation of the claimed “antenna” in claim 3.
Schneider teaches that the alloy has an elastic modulus of 70.4 GPa (~10.2 Msi) in Table 2, which is within the applicant’s claimed range of 8-12 Msi. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d prima facie expected that the elastic modulus also achieves the claimed elastic modulus of “about 8 to about 12” Msi over the claimed temperature range of about -40 to about +125°C.
Regarding claim 5, Schneider teaches that the alloy has an Elongation (%) (i.e. elongation at break) of 26% (Table 2), which is within the claimed range of 20-30%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, although Schneider does not explicitly teach that the alloy does not form an omega phase and is not susceptible to embrittlement, it is prima facie expected that the Ti-18Nb-13Zr alloy meets the claimed features in view of the substantially similar composition, elastic modulus, and elongation at break (Table 2) to the applicant’s disclosed composition in the independent claim and elastic modulus and elongation at break in [0037] and [0040] of the applicant’s specification.


Claims 2, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (NPL; “Study of the Non-Linear Stress-Strain Behavior in Ti-Nb-Zr Alloys”, 27 June 2005, Materials Research, Vol. 8, No. 4, pp. 435-438; of record) in view of Djemai et al. (WO2017137671A1; US 20190111482 A1 cited for English translation; of record).
Regarding claim 2, Schneider teaches titanium alloy as applied to claim 1 above, but Schneider is silent to the titanium-zirconium-niobium alloy further comprising iron, oxygen, carbon, nitrogen, hydrogen, or a combination thereof.
Djemai teaches performing a thermal treatment under nitrogen in order to add nitrogen to the produced part, as it improves the tensile stress and adds hardness by maintaining the same elasticity and decreasing the residual stresses [0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy of Schneider to include nitrogen, as doing so would improve the tensile stress and increase the hardness by maintaining the same elasticity and decreasing the residual stresses.
Regarding claims 8-10, Schneider discloses a Ti-18Nb-13Zr alloy (i.e. 18 wt% Nb, 13 wt% Zr, and a balance of Ti) which is close, but not overlapping with the applicant’s claimed alloy “comprising titanium, 13.5 to 14.5 wt.% zirconium, and 18 to 19 weight% (wt.%) niobium”. It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). In particular, the Zr content only differs by 0.5%; "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (MPEP 2144.05 I.)
In view of the substantially similar composition, the alloy of Schneider is prima facie expected to possess the claimed property of a congruent melting temperature of about 1750-1800°C. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In view of the composition and elastic modulus being substantially similar, it is prima facie expected that the elastic modulus also achieves the claimed elastic modulus of “about 8 to about 12” Msi over the claimed temperature range of about -40 to about +125°C.
Schneider is silent regarding the alloy being in the form of a powder.
Djemai discloses Ti-19Nb-14Zr composition, which has a content (in wt%) of 14% Zr and 19% of Nb and a remainder of Ti [0090], which lies within the claimed ranges of 13.5-14.5% Zr and 18-19% Nb with a balance of Ti, and is notably substantially identical to the composition disclosed in the Schneider. 
The titanium alloy is provided in the form of a powder (see Table after [0193]), which meets claim 8, and is used for SLM (selective laser melting) additive manufacturing (see Table after [0193] and [0194]), which meets claims 9-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the alloy of Schneider in the form of a powder, as doing so would allow for using the titanium alloy in additive manufacturing applications (Djemai [0092], [0186-0194]).
Regarding claim 11, Schneider and Djemai teach the powder composition as applied to claim 8 above, but Schneider is silent to the titanium-zirconium-niobium alloy further comprising iron, oxygen, carbon, nitrogen, hydrogen, or a combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy of Schneider to include nitrogen, as doing so would improve the tensile stress and increase the hardness by maintaining the same elasticity and decreasing the residual stresses.
Regarding claim 13, Schneider and Djemai teach the powder composition as applied to claim 8 above, and Schneider further teaches that the alloy has an Elongation (%) (i.e. elongation at break) of 26% (Table 2), which is within the claimed range of 20-30%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, Schneider and Djemai teach the powder composition as applied to claim 8 above. Although Schneider does not explicitly teach that the alloy does not form an omega phase and is not susceptible to embrittlement, it is prima facie expected that the Ti-18Nb-13Zr alloy meets the claimed features in view of the substantially similar composition, elastic modulus, and elongation at break (Table 2) to the applicant’s disclosed composition in the independent claim and elastic modulus and elongation at break in [0037] and [0040] of the applicant’s specification.
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (MPEP 2144.05 I.).
The arguments concerning result-effective variables (see pages 7-8 of arguments) are moot as the rejection is not based on result-effective variables, but rather, close but not overlapping ranges.
	Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735